DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/15/2022 has been entered.

 Response to Arguments
Applicant’s arguments, with respect to the rejections of claims 14 and 17-33 under Mooneyham/Deer/Horman have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the teachings outlined below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Revais (FR 2481897) in view of King (US Pat # 8,307,835).
In regards to claim 14, Revais teaches a bead comprising: 
first member (2) and second member (1) pivotally secured (via 3) adjacent first sides thereof such that the first and second members are pivotable between a closed position (Figure 1), in which a second side of the first member is located adjacent a second side of the second member (Figure 1 at right side), and an open position (see Figure 2) in which the second sides of the first and second members have moved away from each other; 
a first and second openings defined between the first and second side members when in the closed position (see Figure 1 which shows the open sides of the bead that extends through the bead between right and left sides); and 
wherein the first member comprises a hemispherical first shell and the second member comprises a hemispherical second shell such that the first surfaces of the first and second shells are concave in shape and opposed second surfaces are convex in shape (see Figures 1 and 2).
Revais teaches hair gripping device (6) to be held within the bead; but does not teach that such gripping is achieved via first and second resilient pads formed from a resilient material; wherein the first resilient pad is provided on a first surface of the first member; wherein the second resilient pad is provided on an adjacent first surface of the second member; wherein the first and second resilient pads include complementary ridges on adjacent inner surfaces extending from adjacent the first side of the first and second members to adjacent the second side of the first and second members such that when the first and second members are in the closed position, the ridges engage to deflect the hair passing through the bead from the first opening to the second opening, the ridges being arcuate in transverse cross section such that the inner surface of each of the first and second resilient pads comprises corrugations extending transversely to an axis passing centrally through the first and second openings; wherein each of the first and second resilient pads includes an outer surface which is convex in shape to be received into the concave first surface of the first or second shell. 
However, King teaches a hair clip where the hair engaging elements on opposing surfaces of a pivotable clip via first and second resilient pads formed from a resilient material (Col 3, Lines 53-55); 
wherein the first resilient pad is provided on a first surface of the first member (Figure 2 at 36); wherein the second resilient pad is provided on an adjacent first surface of the second member (Figure 2 at 34); 
wherein the first and second resilient pads include complementary ridges on adjacent inner surfaces extending from adjacent the first side of the first and second members to adjacent the second side of the first and second members such that when the first and second members are in the closed position, the ridges engage to deflect the hair passing through the bead from the first opening to the second opening (see Figure 2), the ridges being arcuate in transverse cross section such that the inner surface of each of the first and second resilient pads comprises corrugations extending transversely to an axis passing centrally through the first and second side openings (see Figure 4); wherein each of the first and second resilient pads includes an outer surface which is shaped to be received to the first surface of the clip.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to replace the hair engaging means of Revais with the engaging means of King as such functional equivalents would be expected to perform equally as well and would therefore be a matter of user preference for which means to utilize (see King Col 3, Lines 51-53 which demonstrates the purpose of the grip to secure hair).
Regarding claim 30, Revais teaches the bead includes a latch mechanism (4 and 5) such that the latch mechanism holds the first and second members in the closed position (see Figure 1).
	
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Revais (FR 2481897) in view of King (US Pat # 8,307,835), further in view of Horman (US 6,311,699).
Regarding claim 28, Revais/King  teach outer end surfaces of the first and second resilient pads (see Figure 1 of King, which show a facing surface of each of 36/34); however, do not teach that such surfaces are concave prior to engagement together, and become planar when pressed together. However, Horman teaches a hair retaining element with opposing resilient pads having concave (Col 4, Lines 1-3) recessed outer surfaces (Figure 1 at 33/18; Figures 2-3 at 33/36) that are shaped to better allow the compressible material of the hair gripping portion from which it is recessed to better compress during use (Col 3, Line 66-Col 4, Line 5). Horman further describes that the outward facing shapes of the formation/device are able to be modified in shape to provide the user’s desired aesthetic. (Col 4, Lines 20-25). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the outer facing surfaces of Revais/King, to include the concave recess, as taught by Horman, in order to allow the compressible material to provide optimal flexion for the hair engaging surfaces. With regards to the material becoming planar when compressed, as the prior art demonstrate the same compressible material and shape as Applicant, the burden is shifted to Applicant to demonstrate why such material would not perform as claimed, and as provided in Applicant’s disclosure.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Revais in view of King, as applied to claim 14 above, in further view of Lloyd et al. (US Pat # 6,142,158).
Regarding claim 17, Revais/King teach the first and second resilient pads are secured to the first surfaces of the first and second shells; but does not teach the connection is made via pegs extending outwardly from the first surfaces to be received in corresponding holes in the outer surfaces of the first and second resilient pads. However, Lloyd et al. teaches attaching elements on a hair device via coupling of complementary pegs/holes from the respective elements (see Figures 4-6). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the attachment of the pads of Revais/King to be done via the pegs/holes of Lloyd et al., as such provides a removable means for attaching elements while providing for replacement when desired.

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Revais in view of King and Lloyd et al., as applied to claim 17 above, in further view of Horman (US Pat # 6,311,699).
	In regards to claim 18, Revais/King teaches the resilient pads, but does not teach that such pads are made of silicone. With regards to the specific material of the pads, Horman teaches a hair engaging device to comprise silicone (Col 4, Lines 8-12) hair engaging layer (Figure 1 at 23/24) that are coupled to respective outer shell elements (Figure 1 at 10/12). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the pads of Revais/King to be the silicone material of Horman, in order to provide a comfortable, yielding material, to more comfortably engage the hair while in use.
	Regarding claim 19, Revais/King teach outer end surfaces of the first and second resilient pads (see Figure 1 of King, which show a facing surface of each of 36/34); however, do not teach that such surfaces are concave prior to engagement together, and become planar when pressed together. However, Horman teaches a hair retaining element with opposing resilient pads having concave (Col 4, Lines 1-3) recessed outer surfaces (Figure 1 at 33/18; Figures 2-3 at 33/36) that are shaped to better allow the compressible material of the hair gripping portion from which it is recessed to better compress during use (Col 3, Line 66-Col 4, Line 5). Horman further describes that the outward facing shapes of the formation/device are able to be modified in shape to provide the user’s desired aesthetic. (Col 4, Lines 20-25). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the outer facing surfaces of Revais/King, to include the concave recess, as taught by Horman, in order to allow the compressible material to provide optimal flexion for the hair engaging surfaces. With regards to the material becoming planar when compressed, as the prior art demonstrate the same compressible material and shape as Applicant, the burden is shifted to Applicant to demonstrate why such material would not perform as claimed, and as provided in Applicant’s disclosure.

Claims 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Revais in view of King, Lloyd et al. and Horman, as applied to claim 19 above, in further view of McConnell-Gill (US Pub # 2014/0311520).
In regards to claims 20-23, Revais teaches the bead includes a latch mechanism (5 and 4) such that the latch mechanism holds the first and second members in the closed position (see Figure 1), the latch mechanism comprises a latch member comprising an elongate member having a first end received in a first slot provided on an inner surface of the first shell adjacent the second side and a protruding second end receivable in a second slot provided on an inner surface of the second shell, wherein the second end of the latch member includes a protruding portion on an outer side thereof provided to resiliently engage in a corresponding notch provided in the second slot when the bead is moved to the closed position (see Figure 1). Revais does not teach that the first and second shells includes recessed portions adjacent opposed ends thereof such that the recessed portions define circular first and second openings when the bead is in the closed position. 
However, McConnell-Gill teaches providing a hair bead with opposing shells (Figure 2b at 24) secured by a latching mechanism (16/18) that are received in concave recesses (see Figures 2a/2b). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the bead of Revais to contain the concave recesses surrounding the latch, as taught by McConnell-Gill in order to provide an easy to locate means for quickly finding the latch while closed.
Regarding claim 24, Revais teaches the pivotal connection between the first sides is provided by a hinge mechanism (Figure 1 at 3); but does not expressly teach the hinge comprises one or more first barrels provided on the first member adjacent the first side thereof and one or more second barrels provided on the second member adjacent the first side thereof, the first and second barrels including alignable apertures to receive a pin. 
However, Horman teaches a hair device comprising a hinge formed of a pin (Figure 1 at 29) inserted in alignable apertures of adjacent first and second barrels of respective members (see Figure 1). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the hinge of Revais to be the hinge formed of aligned barrels, secured by a pin, of Horman, as such are equivalent hinge structures, well known in the art to provide a pivotal connection.
	
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Revais in view of King and McConnell-Gill, as applied to claim 24 above, in further view of Silva (US Pat # 6,691,717).
Regarding claim 25, Revais teaches the bead, but does not teach it includes a connector on an outer surface thereof to which the end of a cord may be secured such that the cord can extend between a pair of beads. However, Silva teaches providing a hair clip (see Figure 1 at 10 and 11) with a connector on an outer surface thereof to which an end of a cord (12) may be secured (Col 2, Lines 13-17) to extend between a pair of clips (see Figure 1). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the bead of Revais to include the band/connection means of Silva in order to allow a plurality of clips to be strung adjacent to one another to better hold the hair (Silva, Col 1, Lines 55-57).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Revais in view of King, McConnell-Gill and Silva, as applied to claim 25 above, in further view of Carr (US Pat # 6,631,538).
	Regarding claim 26, Revais/Silva teach attaching the outer surface of respective clips to one another by fastening a band therebetween. However, they do not teach the connection means of the band to the hair clip outer surface is a loop extending outwardly from the outer surface. However, Carr teaches a hair clip to have a band type element fasten to the clip via a loop element (see for example Figure 19a at 16) extending outwardly from the outer surface of the clip. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the connection of the band of Revais/Silva to be the loop connection of Carr as such structure is a matter of functional equivalency and would be expected to perform equally well with one another to connect an element to a clip.

Claims 27 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Revais in view of King, as applied to claim 14 above, in further view of Horman.
In regards to claim 27, Revais/King teaches the resilient pads, but does not teach that such pads are made of silicone. With regards to the specific material of the pads, Horman teaches a hair engaging device to comprise silicone (Col 4, Lines 8-12) hair engaging layer (Figure 1 at 23/24) that are coupled to respective outer shell elements (Figure 1 at 10/12). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the pads of Revais/King to be the silicone material of Horman, in order to provide a comfortable, yielding material, to more comfortably engage the hair while in use.
Regarding claim 31, Revais teaches the pivotal connection between the first sides is provided by a hinge mechanism (Figure 1 at 3); but does not expressly teach the hinge comprises one or more first barrels provided on the first member adjacent the first side thereof and one or more second barrels provided on the second member adjacent the first side thereof, the first and second barrels including alignable apertures to receive a pin. However, Horman teaches a hair device comprising a hinge formed of a pin (Figure 1 at 29) inserted in alignable apertures of adjacent first and second barrels of respective members (see Figure 1). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the hinge of Revais to be the hinge formed of aligned barrels, secured by a pin, of Horman, as such are equivalent hinge structures, well known in the art to provide a pivotal connection.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Revais in view of King, as applied to claim 14 above, in further view of McConnell-Gill.
In regards to claim 29, Revais teaches the bead includes a latch mechanism (5 and 4) such that the latch mechanism holds the first and second members in the closed position (see Figure 1). Revais does not teach that the first and second shells includes recessed portions adjacent opposed ends thereof such that the recessed portions define circular first and second openings when the bead is in the closed position. However, McConnell-Gill teaches providing a hair bead with opposing shells (Figure 2b at 24) secured by a latching mechanism (16/18) that are received in concave recesses (see Figures 2a/2b which are recessed formed on the outer surfaces of the envelope of the device). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the bead of Revais to contain the concave recesses surrounding the latch, as taught by McConnell-Gill in order to provide an easy to locate means for quickly finding the latch while closed.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Revais in view of King, as applied to claim 14 above, in further view of Silva.
Regarding claim 32, Revais teaches the bead, but does not teach it includes a connector on an outer surface thereof to which the end of a cord may be secured such that the cord can extend between a pair of beads. However, Silva teaches providing a hair clip (see Figure 1 at 10 and 11) with a connector on an outer surface thereof (Col 2, Lines 13-17) to which an end of a cord (12) may be secured to extend between a pair of clips (see Figure 1). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the bead of Revais to include the band/connection means of Silva in order to allow a plurality of clips to be strung adjacent to one another to better hold the hair (Silva, Col 1, Lines 55-57).

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Revais in view of King and McConnell-Gill.
In regards to claim 33, Revais teaches a bead comprising: 
first member (2) and second member (1) pivotally secured (via 3) adjacent first sides thereof such that the first and second members are pivotable between a closed position (Figure 1, which is closed via a latch), in which a second side of the first member is located adjacent a second side of the second member (Figure 1 at right side), and an open position (see Figure 2) in which the second sides of the first and second members have moved away from each other; 
a first and second openings defined between the first and second side members when in the closed position (see Figure 1 which shows the open sides of the bead that extends through the bead between right and left sides); and 
wherein the first member comprises a hemispherical first shell and the second member comprises a hemispherical second shell such that the first surfaces of the first and second shells are concave in shape and opposed second surfaces are convex in shape (see Figures 1 and 2).
Revais teaches means for gripping hair to be held within the bead (6); but does not teach that such gripping is achieved via first and second resilient pads formed from a resilient material; 
wherein the first resilient pad is provided on a first surface of the first member; 
wherein the second resilient pad is provided on an adjacent first surface of the second member; 
wherein the first and second resilient pads include complementary ridges on adjacent inner surfaces extending from adjacent the first side of the first and second members to adjacent the second side of the first and second members such that when the first and second members are in the closed position, the ridges engage to deflect the hair passing through the bead from the first opening to the second opening, the ridges being arcuate in transverse cross section such that the inner surface of each of the first and second resilient pads comprises corrugations extending transversely to an axis passing centrally through the first and second openings; wherein each of the first and second resilient pads includes an outer surface which is convex in shape to be received into the concave first surface of the first or second shell and the end surfaces of the first and second resilient pads are each concave prior to engagement together such that as the first and second resilient pads are pressed together, the upper and lower end surfaces bulge outwardly, due to the resilient nature of the material, to become generally planar and wherein each of the first and second shells include recessed portions adjacent opposed ends thereof such that the recessed portions define circular first and second openings when the bead is in the closed position. 
However, King teaches a hair clip where the hair engaging means on opposing surfaces of a pivotable clip via first and second resilient pads formed from a resilient material (Col 3, Lines 53-55); 
wherein the first resilient pad is provided on a first surface of the first member (Figure 2 at 36); 
wherein the second resilient pad is provided on an adjacent first surface of the second member (Figure 2 at 34); 
wherein the first and second resilient pads include complementary ridges on adjacent inner surfaces extending from adjacent the first side of the first and second members to adjacent the second side of the first and second members such that when the first and second members are in the closed position, the ridges engage to deflect the hair passing through the bead from the first opening to the second opening (see Figure 2), the ridges being arcuate in transverse cross section such that the inner surface of each of the first and second resilient pads comprises corrugations extending transversely to an axis passing centrally through the first and second side openings (see Figure 4); 
wherein each of the first and second resilient pads includes an outer surface which is shaped to be received to the first surface of the clip, the end surfaces of the first and second resilient pads are each concave prior to engagement together (see Figure 1) such that as the first and second resilient pads are pressed together, the upper and lower end surfaces bulge outwardly, due to the resilient nature of the material. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to replace the hair engaging means of Revais with the engaging means of King as such functional equivalents would be expected to perform equally as well and would therefore be a matter of user preference for which means to utilize (see King Col 3, Lines 51-53 which demonstrates the purpose of the grip to secure hair).
Although Revais/King provide outer end surfaces of the first and second resilient pads (see Figure 1 of King, which show a facing surface of each of 36/34); however, do not teach that such surfaces are concave prior to engagement together, and become planar when pressed together. However, Horman teaches a hair retaining element with opposing resilient pads having concave (Col 4, Lines 1-3) recessed outer surfaces (Figure 1 at 33/18; Figures 2-3 at 33/36) that are shaped to better allow the compressible material of the hair gripping portion from which it is recessed to better compress during use (Col 3, Line 66-Col 4, Line 5). Horman further describes that the outward facing shapes of the formation/device are able to be modified in shape to provide the user’s desired aesthetic. (Col 4, Lines 20-25). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the outer facing surfaces of Revais/King, to include the concave recess, as taught by Horman, in order to allow the compressible material to provide optimal flexion for the hair engaging surfaces. With regards to the material becoming planar when compressed, as the prior art demonstrate the same compressible material and shape as Applicant, the burden is shifted to Applicant to demonstrate why such material would not perform as claimed, and as provided in Applicant’s disclosure.
With regards to the recesses, McConnell-Gill teaches providing a hair bead with opposing shells (Figure 2b at 24) secured by a latching mechanism (16/18) that are received in concave recesses (see Figures 2a/2b). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the bead of Revais to contain the concave recesses surrounding the latch, as taught by McConnell-Gill in order to provide an easy to locate means for quickly finding the latch while closed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIANNE E KALACH whose telephone number is (571)270-7489. The examiner can normally be reached M-R 07:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571 272 4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.E.K/Examiner, Art Unit 3772    

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772